Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
In a telephone call on 3/22/22, attorney Amy Fix notified the examiner that the restriction requirement mailed on 3/21/22 was based on an older set of claims, and did not address the most current claim set filed. Submission of another restriction requirement, based on the most recent amended claim set filed on 7/31/20, was agreed upon. The previous restriction requirement is VACATED. In response to the above, the following corrective action is taken.
The period for reply of 2 MONTHS set in said Office Action is restarted to begin with the mailing date of this letter.


REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group I, claim(s) 1-12 and 22, drawn to a pharmaceutical composition comprising a compound of formula (I) and a CDK inhibitor; and a kit comprising a compound of formula (I) and a CDK inhibitor.
Group II, claim(s) 14-17 and 19-21, drawn to a method of treating or preventing a disease mediated by Bcl-2 and/or CDK activity; and a method for the prevention and/or treatment of a cancer comprising administering a compound of formula (I) and a CDK inhibitor.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Inventions I and II lack unity of invention because even though the inventions of these groups require the technical feature of a combination of a compound of formula (I) and a CDK inhibitor, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wang et. al., WO 2018027097 A1 (publ. 2/8/2018, international filing date 8/4/2017, cited in the ISR). Wang teaches N-(phenylsulfonyl)benzamides as Bcl-2 inhibitors (Title & abstract; para [0032-0049]): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, wherein A is selected from 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
. The compounds of formula (I) taught by Wang are therefore included within those of formula (I) as claimed. Additionally, Wang teaches the compounds of formula (I) can be combined with additional active agents, including a CDK inhibitor (para [0185], [0206]). The shared technical feature, the combination of a compound of formula (I) and a CDK inhibitor, is not a special technical feature since Wang suggests this combination. Unity of invention is lacking because the shared technical feature is not a special technical feature in view of Wang. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
a) compounds of formula (I);
b) CDK inhibitors; and 
c) diseases mediated by Bcl-2 and/or CDK activity. 

If invention I is elected, the following species elections are required:
a) Election of a single compound of formula (I); and 
b) Election of a single CDK inhibitor, for initial search and examination.

If invention II is elected, the following species elections are required:
c)  Election of a single compound of formula (I);
d) Election of a single CDK inhibitor; and 

Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be 
The species of formula (I) lack unity of invention because they are structurally diverse. For instance, X1, X2, and X3 are independently N or C, E can be C or N, and A can be selected from a variety of aryl and heteroaryl rings. The species of formula (I) therefore don’t share a common property or activity and a significantly shared structural feature, because formula (I) comprises compounds having different core structures, and as such don’t meet the requirement of a proper Markush group. 
The species of CDK inhibitors also lack unity of invention because such agents comprise an enormous group of compounds, having notable structural differences. Claim 6 recites a list of CDK inhibitors, and these agents possess distinct, non-overlapping core structures. Kenpaullone, roscovitine, and palbociclib are all CDK inhibitors, however, these compounds have completely different core structures. The species of CDK inhibitors therefore don’t share a common property or activity and a significantly shared structural feature, because CDK inhibitors comprise a wide range of different core structures, which would require distinct CPC classification and searching, and as such don’t meet the requirement of a proper Markush group. 
Diseases mediated by Bcl-2 and/or CDK activity don’t meet the requirement of a proper Markush group and as such lack unity of invention because they impact distinct patient populations, have different pathological pathways, and are associated with non-overlapping symptoms and characteristics. Thousands of different diseases included within this group; examples include different cancers, obesity, cardiac hypertrophy, Alzheimer’s disease, .  

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  all claims.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627